Citation Nr: 0922299	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  05-04 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from March 1975 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Veteran testified at a Board 
hearing at the RO in February 2007.  

The issue on appeal was previously before the Board in May 
2007 when it was remanded for additional evidentiary 
development.  Also before the Board in May 2007 was a claim 
of entitlement to service connection for an acquired 
shellfish food allergy which was also remanded.  In July 
2008, the RO granted service connection for allergic reaction 
to shellfish.  This is a complete grant of the benefit sought 
on appeal.  The issue is no longer in appellate status.  


FINDING OF FACT

The Veteran did not have in-service or post-service hearing 
loss as contemplated by 38 C.F.R. § 3.385. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service and sensorineural hearing loss may not be presumed to 
have been incurred or aggravated in service.  38 U.S.C.A. §§ 
101, 106, 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for hearing loss.  Specifically, the 
discussion in an October 2003 VCAA letter has informed the 
appellant of the information and evidence necessary to 
warrant entitlement to service connection for hearing loss, 
what evidence he should submit and what evidence VA would 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came after complete 
notification of the Veteran's rights under the VCAA.  The 
VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on the claim decided herein has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim in the October 2003 VCAA letter and he 
was also provided with notice of the types of evidence 
necessary to establish an effective date or a disability 
evaluation for the issue in a February 2007 letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The Veteran has been afforded an appropriate VA 
examination.  The Board finds that the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.

Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465  
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  The Court found the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken 
leg or varicose veins, the Veteran is not competent to 
provide evidence as to more complex medical questions.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue on appeal does not involve a simple diagnosis or 
medical assessments.  See Jandreau; see also Woehlaert.  The 
Veteran is not competent to provide more than simple medical 
observations such as noting that his hearing acuity had 
decreased.  The Veteran is not competent to provide a complex 
medical opinion regarding the etiology of the claimed 
disability.  See Barr.  Nor is the Veteran competent to 
provide lay evidence as to the exact extent of his hearing 
loss in terms of audiological levels in Hertz.  

Likewise, a lay statement has been received from the 
Veteran's spouse.  While she is competent to describe her 
observations, she also does not have the medical expertise to 
provide a complex medical diagnosis or assessment as to the 
extent of hearing loss present.  Any such diagnosis or 
assessment advanced by her is not competent evidence.  



Service connection criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304. 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Organic disease of the nervous system such as sensorineural 
hearing loss will also be presumed to have been incurred in 
or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 1131, 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA regulation provides that, with chronic disease shown as 
such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 38 C.F.R. § 3.303(b). 

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 
6 Vet. App. 465 (1994).

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 




Analysis

The Board finds that service connection is not warranted for 
bilateral hearing loss as the competent evidence of record 
demonstrates that hearing loss for VA purposes was not 
present during active duty nor is hearing loss for VA 
purposes currently demonstrated.  

At the time of the Veteran's enlistment examination which was 
conducted in October 1974, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

At the time of an in-service audiological evaluation in March 
1975, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
5
5
0
0
5

At the time of an in-service audiological evaluation in 
January 1976, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
10
5
0
0
0

On audiological evaluation in April 1977, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

On audiological evaluation conducted at the time of the 
Veteran's separation in January 1979, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The Veteran completed a Report of Medical History in January 
1979 wherein he indicated that he didn't know if he had or 
ever had hearing loss.  

The Veteran submitted his claim of entitlement to service 
connection for hearing loss in September 2003.  He reported 
that he was exposed to acoustic trauma while working on the 
flight line and while crewing aircraft.  

A graphical representation of an audiological evaluation 
conducted in April 2005 is associated with the claims file.  
It is not apparent if this testing complied with the 
requirements of  38 C.F.R. § 4.85 which provides that an 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Furthermore, as the audiological 
test results were not reduced to numerical values, the data 
was not in a format compatible for VA rating or compensation 
purposes.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(holding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).  However, 
other contemporaneous evidence of record indicates that the 
Veteran's hearing was normal at this time.  A private 
clinical record dated the same date as the April 2005 
audiological testing includes the annotation that, after the 
Veteran's ears were irrigated and suctioned, his hearing 
improved immensely.  The post cleaning hearing test was 
referenced as showing a very minimal sensorineural loss of 
about five percent which the clinician found to be basically 
in the upper limits of normal hearing.  This annotation 
weighs against a finding that the April 2005 audiological 
testing documented hearing loss for VA purposes.  

A November 2005 statement from the Veteran's spouse attests 
to the fact that she has observed the Veteran had difficulty 
with his hearing.  

The Veteran testified before the undersigned in February 2007 
that he was exposed to acoustic trauma while on active duty 
flying almost daily in airplanes and helicopters.  He first 
sought post-service treatment for hearing loss in 
approximately 1981 or 1982.  

A February 2007 letter from a private physician has been 
associated with the claims file.  The physician wrote that 
the Veteran has current hearing loss based on a record dated 
in April 2005.  The physician noted that he had reviewed the 
in-service audiological evaluations and opined that the ear 
problems the Veteran had in service, as well as the acoustic 
trauma of working on flight lines and as an airborne radioman 
are more likely than not the cause of his current hearing 
loss.  This evidence is not probative of the current 
existence of hearing loss for VA purposes.  It references the 
April 2005 audiological testing which, as noted above, was 
interpreted as revealing hearing within normal upper limits.  
This evidence does not provide any competent evidence that 
audiological testing which complies with the requirements of 
38 C.F.R. § 4.85 demonstrates the presence of hearing loss 
for VA purposes.  

A VA audiological evaluation was conducted in January 2008.  
The Veteran informed the examiner he was exposed to acoustic 
trauma when he flew on aircraft on a daily basis as well as 
while working on a flight line during active duty.  Hearing 
protection was worn approximately 40 percent of the time.  On 
search and rescue missions, hearing protection was not worn.  
He also was required to wear a headset as a radioman which 
had a loud "squelch" all the time.  The Veteran denied any 
post-service acoustic trauma.  The examiner reviewed the in-
service audiological test results and determined that they 
indicated hearing level within normal limits.  

Testing conducted at the time of January 2008 VA examination 
revealed that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
10
20
LEFT
15
10
15
15
10

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.

The examiner determined that audiometric test results while 
in the military indicated hearing levels within normal limits 
of hearing bilaterally and the audiometric test conducted in 
January 2008 also indicated that hearing levels were within 
normal limits of hearing at 500Hz-4000Hz bilaterally.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v.  
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Veteran is competent to report that he has difficulty 
hearing.  His spouse is competent to report that the Veteran 
appeared to have difficulty with speech discrimination.  
However, they are not competent to report that the Veteran 
has a certain level of hearing impairment as measured in 
Hertz, nor are they competent to provide an etiological nexus 
between any current hearing impairment and service as such 
assessments are not simple in nature.  See Jandreau; see also 
Woehlaert.  

The competent evidence of record demonstrates that the 
Veteran has never demonstrated hearing loss within the 
parameters of 38 C.F.R. § 3.385.  The current VA examination, 
conducted in January 2008, yielded a finding of no hearing 
loss based on the full medical history.  As such, this 
opinion is probative.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.).  

There is no competent evidence establishing that 
sensorineural hearing loss was manifest to a compensable 
degree within one year of separation from service which would 
allow for a grant of service connection on a presumptive 
basis.   

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the evidence is 
against the Veteran's claim, and it must be denied.


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


